
	

114 HR 3204 IH: Tackling Excessive Standardized Testing Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3204
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Israel introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to reduce the testing requirements for
			 part A of title I of such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tackling Excessive Standardized Testing Act of 2015 or the TEST Act of 2015. 2. ESEA amendments (a)Academic assessmentsSection 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is amended—
 (1)in clause (v)(I), by striking clause vii and inserting clause (vii) and as otherwise provided under clause (xvi); (2)in clause (vii), by inserting except as otherwise provided under clause (xvi), before beginning;
 (3)by striking and at the end of clause (xiv); (4)by striking the period at the end of clause (xv); and
 (5)by adding at the end the following new clause:  (xvi)beginning with the first full school year after the date of enactment of the TEST Act of 2015, in lieu of the requirements of clause (vii)—
 (I)authorize any public elementary school or public secondary school to administer the academic assessments in mathematics required under clause (vii) in each of grades 4, 6, and 8;
 (II)authorize any public elementary school or public secondary school to administer the academic assessments in reading or language arts required under clause (vii) in each of grades 3, 5, and 7;
 (III)authorize a public elementary schools or public secondary school at the 15th percentile or above for mathematics in the State (based on the achievement of students for the preceding school year in each of grades 4, 6, and 8 on the academics assessments in mathematics required under clause (vii)), to, for the school year following the administration of such assessments, administer the academic assessments in mathematics required under clause (vii) in each of grades 4 and 8;
 (IV)authorize a public elementary school or public secondary school at the 15th percentile or above for reading or language arts in the State (based on the achievement of students for the preceding school year in each of grades 3, 5, and 7 on the academics assessments in reading or language arts required under clause (vii)), to, for the school year following the administration of such assessments, administer the academic assessments in reading or language arts required under clause (vii) in each of grades 3 and 7;
 (V)authorize a public elementary school or public secondary school whose students do not meet the academic achievement requirements of subclause (III) of this clause, but which has demonstrated such level of progress with respect to the achievement of students on academic assessments in mathematics required under clause (vii), as determined appropriate by the Secretary to be authorized to administer assessments in mathematics in accordance with subclause (III) of this clause, to administer such assessments in mathematics in accordance with such subclause (III); and
 (VI)authorize a public elementary school or public secondary school whose students do not meet the academic achievement requirements of subclause (IV) of this clause, but which has demonstrated such level of progress with respect to the achievement of students on academic assessments in reading or language arts required under clause (vii), as determined appropriate by the Secretary to be authorized to administer assessments in reading or language arts in accordance with subclause (IV) of this clause, to administer such assessments in reading or language arts in accordance with such subclause (IV)..
 (b)Limited English proficient studentsSection 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)) is amended in the matter following item (dd), by inserting before the semicolon the following: and that the achievement of a student with limited English proficiency shall not be considered for purposes of such definition for the first 12 months that the student is enrolled in a public elementary school or public secondary school.
 (c)Application to waiversSection 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) is amended— (1)in subsection (c)—
 (A)by striking or at the end of paragraph (9)(C); (B)by striking the period at the end of paragraph (10) and inserting ; or; and
 (C)by adding at the end the following:  (11)the requirement under section 1111(b)(2)(C)(v) that a student with limited English proficiency be excluded from the definition of adequate yearly progress for the first 12 months that the student is enrolled in a public elementary school or public secondary school.; and
 (2)by adding at the end the following new subsection:  (h)Options for certain academic assessmentsA waiver awarded under this section shall not prohibit a State educational agency from administering academic assessments in accordance with clause (xvi) of section 1111(b)(3)(C) in lieu of the requirements of clause (vii) of section 1111(b)(3)(C)..
				
